                  Case 1:20-cv-02816-GHW Document 35 Filed 01/22/21 Page 1 of 3


                                                                                                                                  Scott R. Green | Partner
                                                                                                        Direct 516.281.9859 | sgreen@goldbergsegalla.com



                                                          January 22, 2021

     VIA CM/ECF
     Hon. Gregory H. Woods, United States District Judge
     United States District Court
     Southern District of New York
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl Street, Room 2260
     New York, New York 10007

                     Re:        Burgess v. Major Model Management, Inc., et al
                                Case No. 1:20 Civ. 02816

     Dear Judge Woods:

              We write on behalf of defendants Major Model Management, Inc. (“Major”) and Guico
     Dolci (“Mr. Dolci”) and collectively with Major, “Defendants”) in the above matter pursuant to
     Your Honor’s Individual Rules of Practice in Civil Cases to request a pre-motion conference on
     Defendants request for leave to file a motion pursuant to FRCP 12(b) to dismiss the first, second,
     third, fourth, fifth, sixth, and seventh causes of action in the Amended Complaint.

       I.     The Amended Complaint Violates FRCP(8)(d)

            The first seven causes of action are made under the Fair Labor Standards Act (“FLSA”) and
     New York Labor Law (“NYLL”) (the “Wage Claims”) and are directly at odds with the eighth and
     ninth causes of action for breach of fiduciary duty (the “Fiduciary Duty Claims”). The Wage
     Claims are predicated upon an employer/employee relationship while the Fiduciary Duty Claims
     are predicated upon a fiduciary relationship that, in this context, is fundamentally incompatible
     with the dynamics of the employer/employee relationship. See Lind v. Vanguard Offset Printers,
     Inc., 857 F. Supp. 1060, 1067 (S.D.N.Y. 1994) (under New York law, an employer-employee
     relationship is not fiduciary in nature); Kinsey v. Cendant Corp., 2004 U.S. Dist. LEXIS 23059,
     2004 W.L. 2591946 (S.D.N.Y. 2004); Madera v. Metro. Life Ins. Co., 2002 U.S. Dist. LEXIS
     12000, 2002 W.L. 1453827 at *8 (S.D.N.Y. 2002).

            On one hand, under New York law, the default rule in employer/employee relationships is
     one of employment-at-will, in which employment is for an indefinite or unspecified term, is at
     will, and may be freely terminated by either party at any time without cause or notice. See
     Decraene v. Neuhaus (U.S.A.), Inc., 2005 US Dist LEXIS 10836, at *19 (S.D.N.Y. 2005). There
     is no absolute duty whereby the employer must act exclusively in an employee’s interest. In
     employer/employee relationships, employers manage, direct, penalize, and even terminate the
     employment of employees. The employee is subordinate to the employer, provides services for
     the benefit of the employer, and any mandates imposed on the employer are minimal.

            On the other hand, under New York law, “[a] fiduciary relationship exists when one party
     ‘is under a duty to act for… another upon matters within the scope of the relation.’” King County

OFFICE LOCATION 200 Garden City Plaza, Suite 520, Garden City, NY 11530-3203   |   PHONE 516-281-9800   |   FAX 516-281-9801   | www.goldbergsegalla.com
      CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEW YORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA
     28854962.v1
          Case 1:20-cv-02816-GHW Document 35 Filed 01/22/21 Page 2 of 3


January 22, 2021
Page 2

v. IKB Deutsche Industriebank AG, 863 F. Supp. 2d 288, 299 (S.D.N.Y. 2012) (quoting Flickinger
v. Harold C. Brown & Co., 947 F.2d 595, 599 (2d Cir. 1991)). Here, a special trust, confidence,
duty, and reliance is imputed onto the fiduciary for the benefit of the other party. The fiduciary
takes an oath and otherwise pledges to put the other party’s interest before their own. Employers
do not owe such a duty to employees, nor could such duty exist within an employer/employee
relationship.

       These two universes, one of employer/employee and one of fiduciary duties do not and
cannot intersect concurrently to describe the core nature of two parties’ relationship. A business
simply cannot simultaneously “employ” an individual while putting the individual’s interests
ahead of the employer’s own interests. It is an impossibility and defies logic. For that reason, the
Wage Claims and Fiduciary Duty Claims are factually incompatible under the Federal Rules of
Civil Procedure (“FRCP”) and should be dismissed.

        It is true that FRCP 8(d)(2), which was formerly codified at FRCP 8(e)(2), permits pleading
inconsistent theories in the alternative. See Astroworks, Inc. v. Astroexhibit, Inc., 257 F. Supp. 2d
609, 616 (S.D.N.Y. 2003). A plaintiff may not, however, be able to recover on both theories if the
allegations conflict. Walker v. Carter, No. 1:12-CV-05384 (ALC), 2014 U.S. Dist. LEXIS
123247, 2014 WL 4363956, at *2 (S.D.N.Y. Sept. 3, 2014) (citation omitted).

        In particular, under FRCP 8(d)(2), “A party may set out 2 or more statements of a
claim . . . alternatively or hypothetically, either in a single count or . . . in separate ones.” FRCP
8(d)(2). FRCP 8(d) “allows a plaintiff to plead inconsistently, and the inconsistency may lie with
the statement of the facts or the legal theories adopted.” In re McCann, Inc., 318 B.R. 276, 288
(Bankr. S.D.N.Y. 2004) (quoting Henry v. Daytop Village, Inc., 42 F.3d 89, 94 (2d Cir.1994) and
citing 5 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE &
PROCEDURE: CIVIL § 1283 (3d ed. 2004)).

        Nonetheless, a party may not plead inconsistent facts within the same claim. FRCP 8(d)
does not give plaintiffs “license to plead inconsistent assertions of facts within the allegations that
serve as the factual predicates for an independent, unitary claim.” In re Livent, Inc. Noteholders
Sec. Litig., 151 F. Supp. 2d 371, 407 (S.D.N.Y. 2001) (emphasis in original). “Internally
conflicting factual assertions that constitute integral components of a claim must be distinguished
from a permissible alternative statement embodying a theory of a whole sufficient claim.” Id.
Indeed, a court need not feel constrained to accept as truth conflicting pleadings that make no
sense, or that would render a claim incoherent, or that are contradicted either by statements in the
complaint itself or by documents upon which its pleadings rely. See Barberan v. Nationpoint, 706
F. Supp. 2d 408, 413 (S.D.N.Y. 2010).

        The factual predicate for the Wage Claims is that an employer/employee relationship exist.
The factual predicate for the Fiduciary Duty Claims is that an employer/employee relationship
does not exist. These two types of claims are so inherently different that the Wage Claims are
simply not plausible. This internal factual contradiction is fatal to the Wage Claims because “[t]o
survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678



28854962.v1
          Case 1:20-cv-02816-GHW Document 35 Filed 01/22/21 Page 3 of 3


January 22, 2021
Page 3

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Stated differently, the
Amended Complaint seeks to chart a course that is not recognized or permitted in federal court.

II.    There is no Employer-Employee Relationship Between Plaintiff and Defendants

       Plaintiff was an independent contractor, not an employee of Defendants. This alone is fatal
to the Wage Claims in the Amended Complaint, which are all made under the FLSA and NYLL.
See Saleem v. Corp. Transp. Grp., 52 F. Supp. 3d 526, 535-45 (S.D.N.Y. 2014) (holding that
plaintiffs were independent contractors under the FLSA and NYLL, which cover only
“employees,” as that term is defined in those statutes); Kloppel v. Sears Holdings Corp., No. 17-
CV-6296 (FPG), 2018 U.S. Dist. LEXIS 33606, 2018 WL 1089682, at *2 (W.D.N.Y. 2018) (“If
the employer can demonstrate that a worker . . . [was] an independent contractor instead of [] an
employee, . . . the worker is not entitled to a wage statement under N.Y. Lab. Law § 195.”)

      The agreement entered into on or about May 29, 2012 (the “Agreement”) between Plaintiff
and Major unequivocally and expressly states numerous times that Plaintiff is an independent
contractor. By way of example, the Agreement states the following:

               I acknowledge and agree…that I am not, and will not be, your
               employee for any purpose.

               You are not an employee of Major Model Management, you are an
               Independent Contractor. An independent contractor is a natural
               person, business or corporation which provides goods or services to
               another entity under terms specified in a contract or within a verbal
               agreement. Unlike an employee, an independent contractor does
               not work regularly for an employer…

               You are not an “employee” of Major Model Management. You are
               what is known as an independent contractor, essentially your own
               independent business and therefore are responsible for any/all
               federal, state and city taxes relating to your income.

See Complaint, Exhibit A at pp. 9, 14, 17. (emphasis added).

       Based on the foregoing, the Wage Claims and Fiduciary Duty Claims cannot both exist
inside the Amended Complaint. Since no employer/employee relationship exists, the Wage Claims
should be dismissed.

                                     Very truly yours,

                                     /s/ Scott R. Green




28854962.v1
